      Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 1 of 26


 1   Carolyn H. Cottrell (SBN 166977)
     Ori Edelstain (SBN 268145)
 2   Philippe M. Gaudard (SBN 331744)
     SCHNEIDER WALLACE
 3   COTTRELL KONECKY LLP
     2000 Powell Street, Suite 1400
 4   Emeryville, California 94608
     Telephone: (415) 421-7100
 5   Facsimile: (415) 421-7105
     ccottrell@schneiderwallace.com
 6   oedelstein@schneiderwallace.com
     pgaudard@schneiderwallace.com
 7
     Attorneys for Plaintiff and the Putative Class
 8

 9                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA
10

11   EMMANUEL SALINAS, on behalf                 Case No.
     of himself and the Class members,
12                                               CLASS ACTION COMPLAINT FOR
           Plaintiff,                            VIOLATIONS OF:
13
     vs.                                          (1) Failure to Pay for All Hours Worked
14
     NESTLE PURINA PETCARE                            (Labor Code § 204);
15   COMPANY; NESTLE USA, INC.;                   (2) Failure to Pay Minimum Wages (Labor
                                                      Code §§ 1182.11, 1182.12, 1194, 1197,
16         Defendants,
                                                      and 1197.1);
17                                                (3) Failure to Pay Overtime Wages (Labor
                                                      Code § 510);
18
                                                  (4) Failure to Authorize and Permit and/or
19                                                    Make Available Meal and Rest Periods
                                                      (Labor Code §§ 226.7 and 512);
20
                                                  (5) Failure to Provide Timely and Accurate
21                                                    Itemized Wage Statements (Labor Code
                                                      § 226);
22
                                                  (6) Unlawful Business Practices (Cal. Bus.
23                                                    & Prof. Code §§ 17200 et seq.).
24                                               DEMAND FOR JURY TRIAL
25

26
27

28

                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                               Salinas v. Nestlé Purina PetCare Company, et al.
      Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 2 of 26


 1                                     INTRODUCTION
 2        1.     Plaintiff Emmanuel Salinas (“Plaintiff”) brings this action on behalf of
 3   himself and other similarly situated individuals against Nestlé Purina PetCare
 4   Company (“Nestlé Purina”) and Nestlé USA, Inc. (“Nestlé USA) (collectively
 5   “Defendants”), for violations of California wage and hour laws.
 6        2.     This action stems from Defendants’ policies and practices of: (1) failing
 7   to compensate Plaintiff and putative Class members for all hours worked; (2) failing
 8   to pay Plaintiff and putative Class members minimum wage for all hours worked; (3)
 9   failing to pay Plaintiff and putative Class members overtime wages; (4) failing to
10   authorize and permit Plaintiff and putative Class members to take meal and rest
11   breaks to which they are entitled by law, and failing to pay premium compensation
12   for missed meal and rest breaks; (5) failing to provide Plaintiff and putative Class
13   members true and accurate itemized wage statements; and (6) and engaging in unfair
14   business practices.
15        3.     Plaintiff seeks damages, penalties, and interest to the full extent permitted
16   by the California Labor Code and Industrial Welfare Commission (“IWC”) Wage
17   Orders, as well as other relief requested herein.
18
19                                            PARTIES
20        1.     Plaintiff Emmanuel Salinas is an individual over the age of eighteen, and
21   at all times mentioned in this Complaint was a resident of the State of California.
22        2.     Plaintiff is currently employed by Defendants for various projects as a
23   forklift operator. Plaintiff began employment with Defendants in February 2015.
24   Plaintiff works for Defendants in Maricopa, California.
25        3.     Plaintiff is informed, believes, and thereon alleges that Nestlé Purina is a
26   Missouri corporation headquartered in St. Louis, Missouri. Nestlé Purina is registered
27   to do business in California, does business in California and employs and/or
28
                                                     1
                 CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Salinas v. Nestlé Purina PetCare Company, et al.
      Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 3 of 26


 1   employed hourly, non-exempt employees, including Plaintiff and the putative Class
 2   members in California. Nestlé Purina may be served with process by serving its
 3   registered agent, C T Corporation System, 330 N Brand Boulevard, Glendale,
 4   California 90120.
 5         4.    Plaintiff is informed, believes, and thereon alleges that Nestlé USA is a
 6   Delaware corporation headquartered on Arlington, Virginia. Nestlé USA is registered
 7   to do business in California, does business in California and employs and employed
 8   hourly, non-exempt employees, including Plaintiff and the putative Class members
 9   in California. Nestlé USA may be served with process by serving its registered agent,
10   C T Corporation System, 330 N Brand Boulevard, Glendale, California 90120.
11         5.    Plaintiff is informed, believes, and thereon alleges that Defendants
12   jointly employ and/or employed putative Class members, among other hourly
13   employees, in this District and throughout the state of California.
14         6.    Defendants employ and/or employed Plaintiff and putative Class
15   members because Defendants, directly or indirectly, control the employment terms,
16   pay practices, timekeeping practices, and daily work of Plaintiff and Class members.
17         7.    Plaintiff is informed, believes, and thereon alleges that Defendants
18   jointly exercise control over Plaintiff and putative Class members with respect to
19   their employment.
20         8.    Plaintiff is informed, believes, and thereon alleges that each and every
21   one of the acts and omissions alleged herein were performed by, and/or attributable
22   to, Defendants, each acting as agents and/or employees, and/or under the direction
23   and control of each of the other, and that said acts and failures to act were within the
24   course and scope of said agency, employment and/or direction and control.
25         9.    At all material times, Defendants have done business under the laws of
26   California, have had places of business in California, including in this judicial district,
27   and have employed putative Class members in this District and elsewhere throughout
28
                                                      2
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                               Salinas v. Nestlé Purina PetCare Company, et al.
      Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 4 of 26


 1   California. Defendants are “persons” as defined in Labor Code § 18 and “employers”
 2   as that term is used in the Labor Code, the IWC Wage Orders regulating wages, hours,
 3   and working conditions, and the California Business and Professions Code § 17201.
 4

 5                              JURISDICTION AND VENUE
 6         10. This Court has jurisdiction over this action pursuant to the Class Action
 7   Fairness Act (“CAFA”), 28 U.S.C. § 1332(d)(2)(A), because the aggregated claims
 8   of the putative Class members exceed the sum of $5,000,000, exclusive of interests
 9   and costs, and this is a class action in which at least one member of the putative Class,
10   on one hand, and Defendants, on the other, are citizens of different states. This Court
11   has supplemental jurisdiction over Plaintiff’s California state law claims under 28
12   U.S.C. § 1367(a) because they are so related to this action that they form part of the
13   same case or controversy.
14         11. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b).
15   Plaintiff was employed in this District and the claims asserted arose in this District.
16   At all material times Defendants have been actively conducting business in the State
17   of California and within the geographic area encompassing the Eastern District of the
18   State of California.
19

20                               FACTUAL ALLEGATIONS
21         12. Nestlé Purina produces and markets pet food, treats, and cat litters.
22   Nestlé Purina operates throughout the United States and overseas, including the state
23   of California. Nestlé Purina employs hundreds of hourly, non-exempt workers
24   similarly situated to Plaintiff in California.
25         13. Nestlé USA produces and distributes a broad range of food and beverage
26   products in the United States, including in California. Nestlé USA operates over 150
27   locations in 31 states and employs more than 30,000 employees in the United States.
28
                                                      3
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                               Salinas v. Nestlé Purina PetCare Company, et al.
      Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 5 of 26


 1   Nestlé USA employs hundreds of hourly, non-exempt workers similarly situated to
 2   Plaintiff in California.
 3         14. Plaintiff works for Defendants as a forklift operator in Maricopa,
 4   California. Plaintiff began employment with Defendants in February 2015. Plaintiff’s
 5   primary duties include but are not limited to: ensuring that Defendants product is
 6   moved within Defendants’ warehouse in a safe and efficient manner by forklift
 7   operation and physically loading/unloading Defendants’ trucks. Plaintiff is also
 8   responsible for maintaining proper inventory, good housekeeping, and upholding
 9   warehouse standards. Plaintiff is classified as an hourly, non-exempt employee and
10   is paid an hourly rate of $25.46.
11         15. Defendants employ and have employed hundreds of hourly, non-exempt
12   workers similarly situated to Plaintiff in California, including but not limited to case
13   pickers, forklift operators, machine operators, material handlers, warehouse clerks,
14   associates, and packers, globally referred to as warehouse workers, and other
15   employees with similar job duties.
16         16. Although Plaintiff’s shifts may vary in length, Plaintiff usually worked
17   eight (8) hours or more per shift, six shifts per week. Plaintiff works approximately
18   forty (48) hours per week, or more.
19         17. Defendants routinely require Plaintiff and putative Class members to
20   perform substantial work off-the-clock and without compensation. This includes but
21   is not limited to Defendants requiring Plaintiff and putative Class members to wait in
22   line, to go through temperature checks and to answer COVID-19 screening
23   questionnaires prior clocking in for the start of their shift. It takes Plaintiff and
24   putative Class members several minutes to go through the line, to undergo such
25   temperature checks, and to answer the COVID-19 screening questionnaires before
26   the beginning of each shift. This time spent in temperature check lines, undergoing
27   temperature checks and answering COVID-19 screening questionnaires goes
28
                                                       4
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                Salinas v. Nestlé Purina PetCare Company, et al.
      Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 6 of 26


 1   unrecorded and therefore uncompensated.
 2         18. In addition, Defendants require Plaintiff and putative Class members to
 3   don and doff their Personal Protective Equipment (“PPE”) before the beginning and
 4   after the end of their shift, i.e., before clocking in and after clocking out. It takes
 5   Plaintiff and putative Class members an additional several minutes to don and doff
 6   their PPE before and after each shift. Although, in some instance, Plaintiff and
 7   putative Class members are allowed to clock in prior to the start of their shift, during
 8   which time they don their PPE, Defendants still do not compensate them until the
 9   actual starting time of their scheduled shift. Therefore, this entire time spent donning
10   and doffing also goes unrecorded and therefore uncompensated.
11         19. As a result of these policies and/or practices, Plaintiff and putative Class
12   members are denied compensation for all hours worked, including minimum wages
13   and overtime, which they are lawfully owed resulting from the additional off-the-
14   clock work in excess of eight (8) hours per day and forty (40) hours per week.
15         20. Plaintiff is informed, believes, and thereon alleges that Defendants utilize
16   and apply these “temperature check” and “COVID-19 screening” protocols, and
17   “donning and doffing” policies and practices across all Defendants’ facilities
18   throughout California.
19         21. Plaintiff is informed, believes, and thereon alleges that Defendants utilize
20   the same or substantially similar timekeeping mechanisms throughout all its facilities
21   in California.
22         22. In addition to the above, Defendants regularly fail to provide Plaintiff
23   and putative Class members compliant meal breaks. Defendants’ policies, practices,
24   and procedures require Plaintiff and putative Class members to routinely skip their
25   meal breaks, yet do not provide them with requisite premium payments for missed
26   meal breaks. In the rare occasions when premium payments are made, such are not
27   paid at Plaintiff’s and Class members’ regular rate of pay.
28
                                                     5
                 CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Salinas v. Nestlé Purina PetCare Company, et al.
      Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 7 of 26


 1         23. Plaintiff and putative Class members are routinely denied meal breaks
 2   for at least two reasons: (i) Defendants do not authorize, permit, and/or make
 3   available timely meal breaks to Plaintiff and putative Class members; and (ii) Plaintiff
 4   and putative Class members are often too busy with work during the day to have time
 5   to take bona fide meal breaks.
 6         24. When Plaintiff and putative Class members do attempt a meal break, such
 7   are untimely and/or shortened, i.e., after the end of the fifth hour of work and/or less
 8   than thirty minutes. As a result, Plaintiff and Class members are not provided duty-
 9   free, uninterrupted, and timely thirty-minute meal periods during which they should
10   be completely relieved of any duty, by the end of the fifth hour of work.
11         25. Further, for each day Plaintiff and putative Class members work shifts of
12   more than ten hours, Defendants systematically deny Plaintiff and putative Class
13   members a second meal break. Similarly, Plaintiff and putative Class members do
14   not receive requisite premium payments for these missed second meal breaks.
15         26. Plaintiff is informed, believes, and thereon alleges that Defendants utilize
16   and apply these meal breaks policies and practices across all Defendants’ facilities
17   throughout California.
18         27. Defendants’ common course of wage-and-hour abuse also includes
19   routinely failing to maintain true and accurate records of the hours worked by
20   Plaintiff and putative Class members.
21         28. As a result of the aforementioned violations, Plaintiff and putative Class
22   members are provided with untrue and inaccurate wage statements as such statements
23   do not include payment for all hours worked, including minimum wages and
24   overtime, and premium pay for missed meal breaks.
25         29. Putative Class members are employed by Defendants and performed
26   work materially similar to Plaintiff.
27         30. Putative Class members report to facilities owned, operated, or managed
28
                                                     6
                 CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Salinas v. Nestlé Purina PetCare Company, et al.
      Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 8 of 26


 1   by Defendants to perform their jobs.
 2           31. Putative Class members perform their jobs under Defendants’
 3   supervision using materials and technology approved and supplied by Defendants.
 4           32. Putative Class members are required to follow and abide by Defendants’
 5   common work, time, and pay policies and procedures in the performance of their
 6   jobs.
 7           33. At the end of each pay period, putative Class members receive wages
 8   from Defendants that are determined by common systems and methods that
 9   Defendants select and control.
10           34. Defendants pay putative Class members on an hourly rate basis.
11           35. Defendants’ method of paying Plaintiff and putative Class members is
12   willful and not based on a good faith and reasonable belief that their conduct
13   complied with California law.
14           36. Defendants’ unlawful conduct has been widespread, repeated, and
15   consistent throughout Defendants’ California facilities.
16           37. Defendants know or should know that their policies and practices are
17   unlawful and unfair.
18           38. Defendants’ conduct is willful, carried out in bad faith, and causes
19   significant damages to non-exempt hourly employees in an amount to be determined
20   at trial.
21

22                      RULE 23 CLASS ACTION ALLEGATIONS
23           39. Plaintiff re-alleges and incorporates the foregoing paragraphs as though
24   fully set forth herein.
25           40. Plaintiff brings this case as a class action on behalf of himself and all
26   others similarly situated pursuant to Federal Rule of Civil Procedure 23. The putative
27   Class that Plaintiff seeks to represent is defined as follows:
28
                                                      7
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                               Salinas v. Nestlé Purina PetCare Company, et al.
      Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 9 of 26


 1
                 All current and former hourly, non-exempt employees of

 2               Nestlé Purina PetCare Company and Nestlé USA, Inc.,

 3               throughout California during the time period starting

 4               four years prior to the filing of this Complaint until the

 5               resolution of this action (the “Class”).

 6
           41. This action has been brought and may properly be maintained as a class
 7
     action under Rule 23 because there is a well-defined community of interest in the
 8
     litigation and the putative class is easily ascertainable.
 9
           a.    Numerosity: The potential members of the putative Class as defined are
10
                 so numerous that joinder of all the members of the putative Class is
11
                 impracticable.
12
           b.    Commonality: There are questions of law and fact common to Plaintiff
13
                 and the putative Class that predominate over any questions affecting only
14
                 individual members of the putative Class. These common questions of
15
                 law and fact include, but are not limited to:
16
                       i.   Whether Defendants fail to compensate putative Class
17
                            members for all hours worked, including at minimum wage and
18
                            as overtime compensation, in violation of the Labor Code and
19
                            Wage Orders;
20
                      ii.   Whether Defendants have a policy and/or practice of requiring
21
                            putative Class members to be in the control of Defendants,
22
                            spend time primarily for the benefit of Defendants, and work
23
                            for Defendants off-the-clock and without compensation;
24
                     iii.   Whether Defendants fail to authorize and permit, make
25
                            available, and/or provide putative Class members with
26
                            compliant meal periods to which they are entitled in violation
27
                            of the Labor Code and Wage Orders;
28
                                                      8
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                               Salinas v. Nestlé Purina PetCare Company, et al.
     Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 10 of 26


 1                iv.   Whether Defendants fail to provide putative Class members
 2                      with timely, accurate itemized wage statements in violation of
 3                      the Labor Code and Wage Orders;
 4                 v.   Whether Defendants violate Business and Professions Code §§
 5                      17200 et seq., by:
 6                          (a) failing to compensate putative Class members for all
 7                              hours worked, including at minimum wage and at
 8                              overtime rate wage compensation;
 9                          (b) failing to authorize and permit, make available, and/or
10                              provide putative Class members with compliant meal
11                              periods to which they are entitled;
12                          (c) failing to provide putative Class members with timely,
13                              accurate itemized wage statements; and
14                vi.   The proper formula for calculating restitution, damages, and
15                      penalties owed to Plaintiff and the Class as alleged herein.
16        c.   Typicality: Plaintiff’s claims are typical of the claims of the Class.
17             Defendants’ common course of conduct in violation of law as alleged
18             herein has caused Plaintiff and putative Class members to sustain the
19             same or similar injuries and damages. Plaintiff’s claims are thereby
20             representative of and co-extensive with the claims of the Class.
21        d.   Adequacy of Representation: Plaintiff is a member of the Class, does
22             not have any conflicts of interest with other putative Class members, and
23             will prosecute the case vigorously on behalf of the Class. Counsel
24             representing Plaintiff is competent and
25             experienced in litigating large employment class actions, including wage
26             and hour cases. Plaintiff will fairly and adequately represent and protect
27             the interests of the Class members.
28
                                                   9
               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                            Salinas v. Nestlé Purina PetCare Company, et al.
     Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 11 of 26


 1         e.    Superiority of Class Action: A class action is superior to other available
 2               means for the fair and efficient adjudication of this controversy.
 3               Individual joinder of all putative Class members is not practicable, and
 4               questions of law and fact common to the Class predominate over any
 5               questions affecting only individual members of the Class. Each putative
 6               Class member has been damaged and is entitled to recovery by reason of
 7               Defendants’ illegal policies and/or practices. Class action treatment will
 8               allow those similarly situated persons to litigate their claims in the
 9               manner that is most efficient and economical for the parties and the
10               judicial system.
11        42.    The Class may also be certified because the prosecution of separate
12   actions by the individual members of the Class would create a risk of inconsistent or
13   varying adjudication with respect to individual members of the Class, and, in turn,
14   would establish incompatible standards of conduct for Defendants.
15        43.    If each individual Class member were required to file an individual
16   lawsuit, Defendants would necessarily gain an unconscionable advantage because
17   Defendants would be able to exploit and overwhelm the limited resources of each
18   member of the Class with Defendants’ vastly superior financial legal resources.
19        44.    Requiring each individual Class member to pursue an individual remedy
20   would also discourage the assertion of lawful claims by the Class members who
21   would be disinclined to pursue these claims against Defendants because of an
22   appreciable and justifiable fear of retaliation and permanent damage to their lives,
23   careers and well-being.
24        45.    Plaintiff also seeks certification of the class to the extent applicable under
25   Federal Rule of Civil Procedure 23(b)(2) on the grounds that the party opposing the
26   class has acted or refused to act on grounds that apply generally to the class, so that
27   final injunctive relief or corresponding declaratory relief is appropriate respecting the
28
                                                     10
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                               Salinas v. Nestlé Purina PetCare Company, et al.
     Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 12 of 26


 1   class as a whole.
 2

 3                                 FIRST CAUSE OF ACTION
                               Failure to Pay for All Hours Worked
 4                                Pursuant to Labor Code § 204
                                     (On Behalf of the Class)
 5
            46. Plaintiff re-alleges and incorporates the foregoing paragraphs as though
 6
     fully set forth herein.
 7
            47. Labor Code § 200(a) defines wages as “all amounts for labor performed
 8
     by employees of every description, whether the amount is fixed or ascertained by the
 9
     standard of time, task, piece, commission basis or other method of calculation.”
10
            48. Labor Code § 204 provides that employers must compensate employees
11
     for all hours worked “twice during each calendar month, on days designated in
12
     advance by the employer as the regular paydays.”
13
            49. IWC Wage Order 1-2001(2)(G) and 4-2001(2)(K) define hours worked
14
     as “the time during which an employee is subject to the control of an employer and
15
     includes all the time the employee is suffered or permitted to work, whether or not
16
     required to do so.” Labor Code § 1198 makes it unlawful for employers to employ
17
     employees under conditions that violate the Wage Orders.
18
            50. Defendants willfully engaged in and continue to engage in a policy and
19
     practice of not compensating Plaintiff and putative Class members for all hours
20
     worked or spent in Defendants’ control.
21
            51. Defendants regularly require Plaintiff and the putative Class members to
22
     complete additional work off-the-clock, without compensation. For instance, and as
23
     mentioned above, Defendants instruct Plaintiff and putative Class members to wait
24
     in line, go through temperature checks, answer COVID-19 screening questionnaires,
25
     and don their PPE before the beginning of each shift, i.e., before clocking in, and to
26
     doff their PPE after the end of each shift, i.e., after clocking out. It takes Plaintiff and
27
     putative Class members several minutes to go through the temperature check line,
28
                                                       11
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                 Salinas v. Nestlé Purina PetCare Company, et al.
     Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 13 of 26


 1   undergo such temperature check, answer the COVID-19 screening questionnaires,
 2   and don their PPE before their shift starts. It takes Plaintiff and Class members an
 3   additional several minutes to doff their PPE after their shift ends. Defendants do not
 4   compensate Plaintiff and putative Class members for their time spent in temperature
 5   check lines, undergoing temperature checks, answering COVID-19 questionnaires,
 6   and donning and doffing.
 7          52. As a result, Defendants fail to track Plaintiff and putative Class members’
 8   actual hours worked, and consequently fail to pay Plaintiff and putative Class
 9   members for all hours worked.
10          53. Defendants require Plaintiff and putative Class members to work off-the-
11   clock without compensation. In other words, Plaintiff and putative Class members
12   are forced to perform work for the benefit of Defendants without compensation.
13          54. In violation of California law, Defendants knowingly and willfully refuse
14   to perform their obligations to provide Plaintiff and putative Class members with
15   compensation for all time worked. Defendants regularly fail to track the time Plaintiff
16   and putative Class members actually work and fail to compensate them for all hours
17   worked.
18          55. Therefore, Defendants committed, and continue to commit, the acts
19   alleged herein knowingly and willfully, and in conscious disregard of the Plaintiff
20   and putative Class members’ rights. Plaintiff and putative Class members are thus
21   entitled to recover nominal, actual, and compensatory damages, plus interest,
22   attorneys’ fees, expenses, and costs of suit.
23          56. As a proximate result of the aforementioned violations, Plaintiff and
24   putative Class members have been damaged in an amount according to proof at time
25   of trial.
26          57. Wherefore, Plaintiff and the putative Class request relief as hereinafter
27   provided.
28
                                                    12
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Salinas v. Nestlé Purina PetCare Company, et al.
     Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 14 of 26

                            SECOND CAUSE OF ACTION
 1                          Failure to Pay Minimum Wages
     Pursuant to California Labor Code §§ 1182.11, 1182.12, 1194, 1197, and 1197.1
 2                              (On Behalf of the Class)
 3
           58. Plaintiff re-alleges and incorporates the foregoing paragraphs as though
 4
     fully set forth herein.
 5
           59. During the applicable statutory period, California Labor Code §§,
 6
     1182.12 and 1197, and the Minimum Wage Order were in full force and effect, and
 7
     required that Defendants’ hourly employees receive the minimum wage for all hours
 8
     worked irrespective of whether nominally paid on a piece rate, or any other basis, at
 9
     the rate of ten dollars and fifty cents ($10.50) per hour commencing January 1, 2017;
10
     at the rate of eleven dollars ($11.00) per hour commencing January 1, 2018; at the
11
     rate of twelve dollars ($12.00) per hour commencing January 1, 2019; at the rate of
12
     thirteen dollars ($13.00) per hour commencing January 1, 2020; and at the rate of
13
     fourteen dollars ($14.00) commencing January 1, 2021.
14
           60. California Labor Code §1194 states:
15
                  Notwithstanding any agreement to work for a lesser wage,
16
                  any employee receiving less than the legal minimum wage or
17
                  the legal overtime compensation applicable to the employee
18
                  is entitled to recover in a civil action the unpaid balance of the
19
                  full amount of this minimum wage or overtime compensation,
20
                  including interest thereon, reasonable attorney’s fees, and
21
                  costs of suit.
22

23         61. IWC Wage Order 1-2001(2)(g) and 4-2001(2)(K) define hours worked

24   as “the time during which an employee is subject to the control of an employer and

25   includes all the time the employee is suffered or permitted to work, whether or not

26   required to do so.”

27         62. Labor Code §1194.2 provides that, in any action under Section 1194 to

28
                                                         13
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                   Salinas v. Nestlé Purina PetCare Company, et al.
     Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 15 of 26


 1   recover wages because of the payment of a wage less than minimum wage fixed by
 2   an order of the commission, an employee shall be entitled to recover liquidated
 3   damages in an amount equal to the wages unlawfully unpaid and interest thereon.
 4         63. Defendants have maintained policies and procedures which create a
 5   working environment where hourly employees are routinely compensated at a rate
 6   that is less than the statutory minimum wage. Plaintiffs and putative Class members
 7   routinely work time off-the-clock i.e., before clocking in and after clocking out,
 8   without compensation for this time. For instance, Plaintiff and putative Class
 9   members are not compensated for time spent waiting in temperature check lines,
10   undergoing temperature checks, answering COVID-19 screening questionnaires, and
11   donning and doffing.
12         64. As a direct and proximate result of the unlawful acts and/or omissions of
13   Defendants, Plaintiff and putative Class members have been deprived of minimum
14   wages in an amount to be determined at trial, and are entitled to a recovery of such
15   amount, plus liquidated damages, plus interest thereon, attorneys’ fees, and costs of
16   suit pursuant to Labor Code §§ 1194, 1194.2 and 1197.1.
17         65. Wherefore, Plaintiff and the putative Class request relief as hereinafter
18   provided.
19                              THIRD CAUSE OF ACTION
                               Failure to Pay Overtime Wages
20                             Pursuant to Labor Code § 510
                                   (On Behalf of the Class)
21
           66. Plaintiff re-alleges and incorporates the foregoing paragraphs as though
22
     fully set forth herein.
23
           67. Defendants do not compensate Plaintiff and putative Class members with
24
     the appropriate overtime rate, as required by California law.
25
           68. Labor Code § 510 provides, in pertinent part, that:
26
27                Eight hours of labor constitutes a day’s work. Any work in

28
                                                     14
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                               Salinas v. Nestlé Purina PetCare Company, et al.
     Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 16 of 26


 1
               excess of eight hours in one workday and any work in excess

 2             of 40 hours in any one workweek and the first eight hours

 3             worked on the seventh day of work in any one workweek shall

 4             be compensated at the rate of no less than one and one-half

 5             times the regular rate of pay for an employee. Any work in

 6             excess of 12 hours in one day shall be compensated at the rate

 7             of no less than twice the regular rate of pay for an employee.

 8             In addition, any work in excess of eight hours on any seventh

 9             day of a workweek shall be compensated at the rate of no less

10             than twice the regular rate of pay of an employee.

11        69. The IWC Wage Order 1-2001(3)(A)(1) and 4-2001(3)(A)(1) state:
12
               The following overtime provisions are applicable …
13
               employees shall not be employed more than eight (8) hours in
14
               any workday or more than 40 hours in any workweek unless
15
               the employee receives one and one-half (1 ½) times such
16
               employee’s regular rate of pay for all hours worked over 40
17
               hours in the workweek. Eight (8) hours of labor constitutes a
18
               day’s work. Employment beyond eight (8) hours in any
19
               workday or more than six (6) days in any workweek is
20
               permissible provided the employee is compensated for such
21
               overtime at not less than: . . . One and one-half (1 ½) times
22
               the employee’s regular rate of pay for all hours worked in
23
               excess of eight (8) hours up to and including 12 hours in any
24
               workday, and for the first eight (8) hours worked on the
25
               seventh (7th) consecutive day of work in a workweek; and …
26
               [d]ouble the employee’s regular rate of pay for all hours
27
               worked in excess of 12 hours in any workday and for all hours
28
                                                 15
               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                           Salinas v. Nestlé Purina PetCare Company, et al.
     Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 17 of 26


 1
                   worked in excess of eight (8) hours on the seventh (7th)

 2                 consecutive day of work in a workweek.

 3            70. Labor Code § 1194(a) provides that:
 4
                   Notwithstanding any agreement to work for a lesser wage,
 5
                   any employee receiving less than the legal minimum wage or
 6
                   the legal overtime compensation applicable to the employee
 7
                   is entitled to recover in a civil action the unpaid balance of the
 8
                   full amount of this minimum wage or overtime compensation,
 9
                   including interest thereon, reasonable attorneys’ fees, and
10
                   costs of suit.
11
              71. Labor Code § 200 defines wages as “all amounts for labor performed by
12
     employees of every description, whether the amount is fixed or ascertained by the
13
     standard of time, task, piece, commission basis or other method of calculation.” All
14
     such wages are subject to California’s overtime requirements, including those set
15
     forth above.
16
              72. Defendants regularly do not compensate Plaintiff and putative Class
17
     members for their overtime hours. For instance, Plaintiff and putative Class members
18
     do not receive overtime compensation for time spent waiting in temperature check
19
     lines,    undergoing     temperature           checks,       answering            COVID-19   screening
20
     questionnaires, and donning and doffing when the hours worked are in excess of eight
21
     (8) hours per day and forty (40) hours per week.
22
              73. Plaintiff and putative Class members work overtime hours for
23
     Defendants without being paid overtime premiums in violation of the Labor Code,
24
     applicable IWC Wage Orders, and other applicable law.
25
              74. Defendants have knowingly and willfully refused to perform their
26
     obligation to provide Plaintiff and putative Class members with premium wages for
27
     all overtime work.        As a proximate result of the aforementioned violations,
28
                                                          16
                    CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                    Salinas v. Nestlé Purina PetCare Company, et al.
     Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 18 of 26


 1   Defendants have damaged Plaintiff and putative Class members in amounts to be
 2   determined according to proof at time of trial.
 3         75. Defendants are liable to Plaintiff and putative Class members alleged
 4   herein for the unpaid overtime and civil penalties, with interest thereon. Furthermore,
 5   Plaintiff is entitled to an award of attorneys’ fees and costs as set forth below.
 6         76. Wherefore, Plaintiff and the putative Class request relief as hereinafter
 7   provided.
 8                         FOURTH CAUSE OF ACTION
 9       Failure to Authorize and Permit and/or Make Available Meal Periods
                       Pursuant to Labor Code §§ 226.7 and 512
10
                                (On Behalf of the Class)
11         77. Plaintiff re-alleges and incorporates the foregoing paragraphs as though
12   fully set forth herein.
13         78. Defendants routinely fail to authorize, permit and/or make available
14   complaint meal periods to Plaintiff and putative Class members.
15         79. Plaintiff’s and Class members’ schedules regularly prevent them from
16   taking first meal periods and, when applicable, second meal periods throughout the
17   day. Plaintiff and Class members do not receive the requisite premium pay for their
18   missed first and second meal breaks as required by California law.
19         80. Labor Code §§ 226.7 and 512 and the applicable Wage Orders require
20   Defendants to authorize and permit meal periods to its employees. Labor Code §§
21   226.7 and 512 and the Wage Orders prohibit employers from employing an employee
22   for more than five (5) hours without a meal period of not less than thirty minutes, and
23   from employing an employee more than ten (10) hours per day without providing the
24   employee with a second meal period of not less than thirty minutes.
25         81. Unless the employee is relieved of all duty during the thirty-minute meal
26   period, the employee is considered “on duty” and the meal period is counted as time
27   worked under the applicable Wage Orders.
28
                                                     17
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                               Salinas v. Nestlé Purina PetCare Company, et al.
     Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 19 of 26


 1          82. Under Labor Code § 226.7(b) and the applicable Wage Orders, an
 2   employer who fails to authorize, permit, and/or make available a required meal period
 3   must, as compensation, pay the employee one (1) hour of pay at the employee’s
 4   regular rate of compensation for each workday that the meal period was not
 5   authorized and permitted.
 6          83. Despite these requirements, Defendants have knowingly and willfully
 7   refused to perform their obligations to authorize and permit and/or make available to
 8   Plaintiff and putative Class members the ability to take the off-duty meal periods to
 9   which they are entitled.
10          84. Defendants have also failed to pay Plaintiff and putative Class members
11   one (1) hour of pay for each day an off-duty meal period was denied. Defendants’
12   conduct described herein violates Labor Code §§ 226.7 and 512. Therefore, pursuant
13   to Labor Code § 226.7(b), Plaintiff and putative Class members are entitled to
14   compensation for the failure to authorize and permit and/or make available meal
15   periods, plus interest, attorneys’ fees, expenses and costs of suit.
16          85. As a proximate result of the aforementioned violations, Plaintiff and
17   putative Class members have been damaged in an amount according to proof at time
18   of trial.
19          86. Wherefore, Plaintiff and the putative Class request relief as hereinafter
20   provided.
21                             SIXTH CAUSE OF ACTION
                  Failure to Provide Accurate Itemized Wage Statements
22                             Pursuant to Labor Code § 226
                                  (On Behalf of the Class)
23
            87. Plaintiff re-alleges and incorporates the foregoing paragraphs as though
24
     fully set forth herein.
25
            88. Defendants do not provide Plaintiff and putative Class members with
26
     accurate
27
     itemized wage statements as required by California law.
28
                                                      18
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                Salinas v. Nestlé Purina PetCare Company, et al.
     Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 20 of 26


 1        89. Labor Code § 226(a) provides that:
 2             Every employer shall, semimonthly or at the time of each
 3
               payment of wages, furnish each of his or her employees,
 4
               either as a detachable part of the check, draft, or voucher
 5
               paying the employee's wages, or separately when wages are
 6
               paid by personal check or cash, an accurate itemized
 7
               statement in writing showing (1) gross wages earned, (2) total
 8
               hours worked by the employee, except for any employee
 9
               whose compensation is solely based on a salary and who is
10
               exempt from payment of overtime under subdivision (a) of
11
               Section 515 or any applicable order of the Industrial Welfare
12
               Commission, (3) the number of piece-rate units earned and
13
               any applicable piece rate if the employee is paid on a piece-
14
               rate basis, (4) all deductions, provided that all deductions
15
               made on written orders of the employee may be aggregated
16
               and shown as one item, (5) net wages earned, (6) the inclusive
17
               dates of the period for which the employee is paid, (7) the
18
               name of the employee and his or her social security number,
19
               (8) the name and address of the legal entity that is the
20
               employer, and (9) all applicable hourly rates in effect during
21
               the pay period and the corresponding number of hours worked
22
               at each hourly rate by the employee. The deductions made
23
               from payments of wages shall be recorded in ink or other
24
               indelible form, properly dated, showing the month, day, and
25
               year, and a copy of the statement or a record of the deductions
26
               shall be kept on file by the employer for at least four years at
27
               the place of employment or at a central location within the
28
                                                  19
               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                            Salinas v. Nestlé Purina PetCare Company, et al.
     Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 21 of 26


 1
                 State of California.

 2         90. The IWC Wage Orders also establishes this requirement. (See IWC
 3   Wage Orders 1-
 4   2001(7) and 4-2001(7).)
 5         91. Labor Code § 226(e) provides:
 6
                 An employee suffering injury as a result of a knowing and
 7
                 intentional failure by an employer to comply with subdivision
 8
                 (a) is entitled to recover the greater of all actual damages or
 9
                 fifty dollars ($50) for the initial pay period in which a
10
                 violation occurs and one hundred dollars ($100) per employee
11
                 for each violation in a subsequent pay period, not exceeding
12
                 an aggregate penalty of four thousand dollars ($4,000) and is
13
                 entitled to an award of costs and reasonable attorney’s fees.
14
           92. Defendants do not provide timely, accurate itemized wage statements to
15
     Plaintiff and putative Class members in accordance with Labor Code § 226(a) and
16
     the IWC Wage Orders. The wage statements Defendants provides its employees,
17
     including Plaintiff and putative Class members, do not accurately reflect all hours
18
     actually worked, actual gross wages earned and/or actual net wages earned, including
19
     minimum wages and overtime. In addition, the wage statements Defendant wage
20
     statements do not include premium pay for missed first and/or second meal periods.
21
           93. Defendants are liable to Plaintiff and the putative Class members for the
22
     amounts described above in addition to the civil penalties set forth below, with
23
     interest thereon. Furthermore, Plaintiff is entitled to an award of attorneys’ fees and
24
     costs as set forth below, pursuant to Labor Code § 226(e).
25
           94. Wherefore, Plaintiff and the putative Class request relief as hereinafter
26
     provided.
27
     ///
28
                                                     20
                 CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                               Salinas v. Nestlé Purina PetCare Company, et al.
     Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 22 of 26


 1                            NINTH CAUSE OF ACTION
          Violation of California Business and Professions Code §§ 17200 et seq.
 2                               (On Behalf of the Class)
 3         95. Plaintiff re-alleges and incorporates the foregoing paragraphs as though
 4
     fully set forth herein.
 5
           96. The UCL prohibits unfair competition in the form of any unlawful,
 6
     unfair, or fraudulent business acts or practices.
 7
           97. Business and Professions Code § 17204 allows a person injured by the
 8
     unfair business acts or practices to prosecute a civil action for violation of the UCL.
 9
           98. Labor Code § 90.5(a) states it is the public policy of California to
10
     vigorously enforce minimum labor standards in order to ensure employees are not
11
     required to work under substandard and unlawful conditions, and to protect
12
     employers who comply with the law from those who attempt to gain competitive
13
     advantage at the expense of their workers by failing to comply with minimum labor
14
     standards.
15
           99. Beginning at an exact date unknown to Plaintiff, but at least since the
16
     date four years prior to the filing of this lawsuit, Defendants has committed acts of
17
     unfair competition as defined by the UCL, by engaging in the unlawful, unfair, and
18
     fraudulent business acts and practices described in this Complaint, including, but not
19
     limited to:
20
                   a. violations of Labor Code § 1194 and IWC Wage Orders 1-2001 and
21
                      4-2001 pertaining to payment of wages, including minimum wage, for
22
                      all hours worked;
23
                   b. violations of Labor Code § 510 and IWC Wage Orders 1-2001 and 4-
24
                      2001 pertaining to overtime;
25
                   c. violations of Labor Code §§ 226.7 and 512 and Wage Orders 1-2001
26
                      and 4-2001 pertaining to meal breaks; and
27
                   d. violations of Labor Code § 226 regarding accurate, timely itemized
28
                                                     21
                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                               Salinas v. Nestlé Purina PetCare Company, et al.
     Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 23 of 26


 1                wage statements.
 2         100. The violations of these laws and regulations, as well as of the

 3   fundamental California public policies protecting wages, serve as unlawful predicate

 4   acts and practices for purposes of Business and Professions Code §§ 17200 et seq.

 5         101. The acts and practices described above constitute unfair, unlawful, and

 6   fraudulent business practices, and unfair competition, within the meaning of Business

 7   and Professions Code §§ 17200 et seq. Among other things, the acts and practices

 8   have taken from Plaintiff and the Class wages rightfully earned by them, while

 9   enabling Defendants to gain an unfair competitive advantage over law-abiding

10   employers and competitors.

11         102. Business and Professions Code § 17203 provides that a court may make
12   such orders or judgments as may be necessary to prevent the use or employment by
13   any person of any practice which constitutes unfair competition. Injunctive relief is
14   necessary and appropriate to prevent Defendants from repeating the unlawful, unfair,
15   and fraudulent business acts and practices alleged above.
16         103. As a direct and proximate result of the aforementioned acts and practices,
17   Plaintiff and putative Class members have suffered a loss of money and property, in
18   the form of unpaid wages, which are due and payable.
19         104. Business and Professions Code § 17203 provides that the Court may
20   restore to any person in interest any money or property which may have been acquired
21   by means of such unfair competition. Plaintiff and putative Class members are
22   entitled to restitution pursuant to Business and Professions Code § 17203 for all
23   wages and payments unlawfully withheld from employees during the four-year
24   period prior to the filing of this Complaint. Plaintiff’s success in this action will
25   enforce important rights affecting the public interest and, in that regard, Plaintiff sues
26   on behalf of himself as well as others similarly situated. Plaintiff and putative Class
27   members seek and are entitled to unpaid wages, declaratory and injunctive relief, and
28
                                                     22
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                               Salinas v. Nestlé Purina PetCare Company, et al.
     Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 24 of 26


 1   all other equitable remedies owing to them.
 2          105. Plaintiff herein takes upon himself enforcement of these laws and lawful
 3   claims.
 4          106. There is a financial burden involved in pursuing this action, the action is
 5   seeking to vindicate a public right, and it would be against the interests of justice to
 6   penalize Plaintiff by forcing him to pay attorneys’ fees from any recovery thereof.
 7   Attorneys’ fees are appropriate pursuant to Code of Civil Procedure § 1021.5 and
 8   otherwise.
 9          107. Wherefore, Plaintiff and the putative Class request relief as hereinafter
10   provided.
11                                  PRAYER FOR RELIEF
12        WHEREFORE, Plaintiff prays for relief as follows:
13         a.     Damages and restitution according to proof at trial for all unpaid wages
14                and other injuries, as provided by the California Labor Code and
15                California Business and Professions Code;
16         b.     For a declaratory judgment that Defendants has violated the California
17                Labor Code, California law, and public policy as alleged herein;
18         c.     For a declaratory judgment that Defendants has violated California
19                Business and Professions Code §§ 17200 et seq., as a result of the
20                aforementioned violations of the California Labor Code;
21         d.     For preliminary, permanent, and mandatory injunctive relief prohibiting
22                Defendants, their officer, agents, and all those acting in concert with them
23                from committing in the future those violations of law herein alleged;
24         e.     For an equitable accounting to identify, locate, and restore to all current
25                and former employees the wages they are due, with interest thereon;
26         f.     For an order awarding Plaintiff and putative Class members
27                compensatory damages, including lost wages, earnings, liquidated
28
                                                     23
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                               Salinas v. Nestlé Purina PetCare Company, et al.
     Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 25 of 26


 1              damages, and other employee benefits, restitution, recovery of all money,
 2              actual damages, treble damages, punitive damages, and all other sums of
 3              money owed to Plaintiff and Class members, together with interest on
 4              these amounts, according to proof;
 5        g.    For an award of reasonable attorneys’ fees as provided by the California
 6              Labor Code, including California Code of Civil Procedure § 1021.5
 7              and/or other applicable law;
 8        h.    For all costs of suit;
 9        i.    For interest as provided by applicable law; and
10        j.    For such other and further relief as this Court deems just and proper.
11

12

13

14

15

16   Dated: July 26, 2021                      Respectfully submitted,
17

18                                             ________________     ___
19                                             Carolyn H. Cottrell
                                               Ori Edelstein
20
                                               Philippe M. Gaudard
21                                             SCHNEIDER WALLACE
                                               COTTRELL KONECKY LLP
22

23                                             Attorneys for Plaintiff and the Putative Class
24

25

26
27

28
                                                    24
                CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Salinas v. Nestlé Purina PetCare Company, et al.
     Case 1:21-cv-01140-NONE-JLT Document 1 Filed 07/26/21 Page 26 of 26


 1

 2                             DEMAND FOR JURY TRIAL
 3         Plaintiff hereby demands a jury trial on all claims and issues for which Plaintiff
 4   is entitled to a jury.
 5

 6   Dated: July 26, 2021                      Respectfully submitted,
 7

 8                                             _________________    _
 9                                             Carolyn H. Cottrell
                                               Ori Edelstein
10
                                               Philippe M. Gaudard
11                                             SCHNEIDER WALLACE
                                               COTTRELL KONECKY LLP
12
                                               Attorneys for Plaintiff and the Putative Class
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                    25
                   CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                              Salinas v. Nestlé Purina PetCare Company, et al.
